EXHIBIT 10.22

 

LICENSE AGREEMENT

 

This License Agreement (“Agreement”) is made this 4th day of April, 2019 (the
“Effective Date”), by and among Bioxytran, Inc. (“Licensee”), a Nevada
corporation, and MDX Lifesciences, Inc. (“MDX”), a Delaware corporation.

 

RECITALS:

 

A. Avraham Mayevsky (“Mayevsky”) has contributed to MDX the “MDX Viewer” (as
defined below) and (as defined below) that measure mitochondrial functions in
humans through the urethra which has received FDA approval, together with
certain patents and knowhow relating thereto.

 

B. MDX desires to grant, and Licensee desires to obtain, an exclusive,
worldwide, royalty- free license to the “Subject Technology” (as defined below)
in certain fields of use as measurement system for tissue health for Licensee’s
compounds in accordance with all of the terms of this Agreement.

 

C. Licensee will provide funds to, and assist, MDX in modifying the MDX Viewer
and developing a new probe to measure tissue health for Licensee’s compounds.

 

D. MDX is an Affiliate (as defined below) of Licensee, and MDX and Licensee
desire to enter into an arm’s length relationship in connection with the
licensing of the Subject Technology so this Agreement has been independently
reviewed by Mayevsky and he has recommended to the Board of Directors of MDX to
enter into this Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE 1

Definitions

 

As used herein, the following definitions and terms shall have the designated
meanings:

 

1.1. “Action” shall mean any claim, action, suit or proceeding, whether civil or
criminal, or in law or equity and including any arbitration.

 

1.2. “Affiliate” of any entity shall mean any other entity that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the first entity. Control shall mean owning at
least 50 percent of the total voting power of the entity.

 

1.3. “Confidential Information” shall mean means and includes all technical
information, inventions, developments, discoveries, software, know-how, methods,
techniques, formulae, data, processes and other proprietary ideas, whether or
not patentable or copyrightable, regardless, whether the disclosing party
identifies such information as confidential or proprietary, in the case of
Licensee relating in any manner to Licensee’s compounds, or in the case of MDX,
related to the MDX Viewer or Flat Probe or any derivative information thereof,
at the time it is delivered or communicated to a party (the “receiving party”)
by a party (the “disclosing party”) or their respective employees, agents or
consultants, excluding any information which:

 



1 

 

 

(a) is or becomes publicly available through no fault of the receiving party; or

 

(b) is disclosed to the receiving party by a third party who, to the best of the
receiving party’s knowledge, is lawfully in possession of the same and has the
right to make such disclosure; or

 

(c) has been independently developed by the receiving party without reference to
the information disclosed to the receiving party by the disclosing party or its
employees, agents or consultants.

 

1.4. “Expiration” or “Expired” shall mean with respect to a particular patent,
the patent’s expiration, abandonment, cancellation, disclaimer, award to another
party other than MDX or an Affiliate of MDX in an interference proceeding, or
declaration of invalidity or unenforceability of all claims thereof by a court
or other authority of competent jurisdiction (including a re-examination or
reissue proceeding) from which no further appeal has or can be taken. References
to an “Unexpired” patent shall mean a patent that has not Expired.

 

1.5. “Field of Use” shall mean any applications using the MDX Viewer or Flat
Probe technology, or any modified, improved or derivative product based on the
MDX Viewer, Flat Probe technology or Subject Technology used to monitor or
measure oxygen, any other molecule, any compound, tissue health or metabolic
functions in human or animal cells or tissue that is used in connection with
testing the efficacy of Bixoytran’s compound BXT-25 or any other molecule or
compound developed by Licensee.

 

1.6. “Law” shall mean any law, regulation, rule, ordinance or governmental
regulation or guideline or any judicial, administrative or arbitration, order or
award, judgment, writ, injunction or decree which is applicable to a person or
by which a person is bound.

 

1.7. “Licensed Products” shall mean MDX Viewer and/or Flat Probe, any
manufactured, modified, improved or derivative product based on the MDX Viewer
or Flat Probe technology and/or the Subject Technology as used by Licensee
within the purposes set forth in the Field of Use.

 

1.9. “Product Liability Claims” shall mean claims for personal injury or death
based on alleged breach of product warranty, strict liability in tort, or
negligent product design or manufacture.

 

1.10. “Subject Technology” shall mean (i) the MDX Viewer and Flat Probe, (ii)
 the issued patents, and patents arising out of the patent applications, listed
on Exhibit A hereto, (iii) all reissues, continuations, continuations-in-part,
extensions, reexaminations, and foreign counterparts thereof, (vi) all
inventions, disclosures, trade secrets and know-how owned by MDX prior to and
subsequent to the date of this Agreement which relate specifically to the MDX
Viewer and Flat Probe and (v) those improvements, enhancements and modifications
to any technology set forth in subclauses (i) – (iv) of this paragraph and as
additionally identified in Section 2.6(b) hereof. The Subject Technology does
not include any trademarks, trade names or service marks owned or used by MDX.

 



2 

 

  

1.12. “Territory” shall mean the entire world.

 

1.13. “Flat Probe” shall mean the FDA approved probe developed by MDX and
approved by the FDA inserted in the urethra and any probe, product or system
based on the Subject Technology, or as otherwise developed by MDX or jointly
developed by MDX and Licensee, intended to monitor or measure oxygen, any other
molecule, any compound, tissue health or metabolic functions in human or animal
cells or tissue within the Field of Use.

 

1.14. “MDX Viewer” shall mean any tissue metabolic state technology, including,
but not limited to in-vivo tissue spectroscopy developed by MDX approved by the
FDA and any other product or system based on the Subject Technology, or as
otherwise developed by MDX or jointly developed by MDX and Licensee intended to
monitor or measure oxygen, any other molecule, any compound, tissue health or
metabolic functions in human or animal cells or tissue within the Field of Use.

 

ARTICLE 2

License; Term and Termination

 

2.1. License Grant. Subject to the terms and provisions hereof, MDX hereby
irrevocably grants (subject to the terms of this Agreement) a royalty-free and
exclusive license to the Subject Technology within the Field of Use throughout
the Territory and Licensee shall pay MDX the licensing fee set forth in Section
3.1 hereof.

 

2.2. Term of License. Unless otherwise terminated under provisions of this
Article 2, this Agreement and the licenses granted under Section 2.1 shall
continue in perpetuity.

 

2.3. Termination.

 

(a) If Licensee materially breaches any of the material terms, conditions or
agreements of this Agreement, then MDX may terminate this Agreement, at its
option, and without prejudice to any of its other legal and equitable rights and
remedies, including, but not limited to, seeking monetary damages and/or an
injunction, by giving Licensee One Hundred Twenty (120) days’ notice in writing,
particularly specifying the breach. Such notice of termination shall not be
effective if Licensee cures the specified breach within such One Hundred Twenty
(120) day period. During such 120-day period, one or more executive officers of
each party (meaning for purposes hereunder any vice president or higher level
officer and in the case of MDX, Mayevsky) shall meet or correspond to discuss
such alleged breach and/or attempted cure thereof, and use their best efforts to
resolve any dispute between the parties with respect thereto; provided that if
any such dispute is not resolved to MDX’s reasonable satisfaction, then MDX may
terminate this Agreement without prejudice to any of its other legal and
equitable rights and remedies including, but not limited to, seeking monetary
damages and/or an injunction. Licensee may terminate this Agreement at any time
in its discretion upon One Hundred Twenty (120) days’ prior written notice.
Termination of this Agreement shall not result in any refund to Licensee of any
consideration previously paid to MDX. The parties acknowledge that, with respect
to any other breaches by Licensee of the terms, conditions or agreements of this
Agreement, MDX may pursue its full legal and equitable rights and remedies
against Licensee, including, but not limited to, seeking monetary damages and/or
an injunction.

 



3 

 

  

(b) Either party may, by written notice to the other party (which notice shall
be effective upon receipt), terminate this Agreement in the event that such
other party becomes insolvent, makes an assignment for the benefit of creditors,
goes into liquidation or receivership or otherwise loses legal control of its
business.

 

(c) The parties acknowledge and agree that all rights and licenses granted
pursuant to this Agreement are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Section 101(52) of the Bankruptcy Code,
and that each party, as a licensee hereunder, shall retain and may fully
exercise all of its rights and elections under the Bankruptcy Code.

 

2.5. Delivery and Return of Confidential Information. Upon termination of this
Agreement or the licenses granted hereunder as provided herein, each party shall
within 30 days of such termination return to the other party all of the other
party’s Confidential Information. Notwithstanding the foregoing each party shall
have the right to retain one copy of such other party’s Confidential Information
in its legal department files for archival purposes only.

 

2.6. Know-How Transfer; Improvements; Access to MDX’s Employees and Consultant.

 

(a) Promptly after the Effective Date, MDX shall provide to Licensee copies of
all tangible Subject Technology not previously disclosed to Licensee.

 

(b) Upon reasonable notice by Licensee to MDX, MDX will provide the services,
and make available Mayevsky and the scientific staff of MDX to meet with
Licensee to disclose to Licensee on MDX’s behalf those trade secrets and
know-how included within the Subject Technology to allow Licensee to better
understand and practice the inventions disclosed therein and to make
improvements thereon in order to provide with and MDX Viewer and Probe to
monitor or measure oxygen, any other molecule, any compound, tissue health or
metabolic functions in human or animal cells or tissue within the Field of Use
by Licensee.

 

(c) MDX shall provide written waivers from any non-compete and confidentiality
obligations of Mayevsky and such MDX employees to the extent necessary to permit
the disclosures and consulting contemplated under Section 2.6(b).

 

ARTICLE 3

License Fee

 

3.1. License Fee. Licensee shall pay MDX on or about the time the Licensee
raises $3,000,000, or at such time as otherwise agreed by MDX and Licensee, a
payment of Five Hundred Thousand Dollars ($500,000) by wire transfer of such
amount in immediately available funds to an account designated by MDX. Licensee
shall pay MDX for the development efforts set forth in Section 2.6(b) hereof to
improve the Subject Technology at cost plus 20% and reimburse MDX for any
reasonable travel and lodging expenses.

 



4 

 

  

ARTICLE 4

Additional Obligations

 

4.1. Restrictions on Use. Licensee will use all reasonable efforts to ensure
that all Licensed Products designed, developed, manufactured or sold by Licensee
are not used outside of the Field of Use.

 

4.2. Confidentiality. The parties acknowledge that the patent applications
listed in Exhibit A hereto, the inventions claimed therein, and all trade
secrets and know-how included within the Subject Technology constitute
“Confidential Information” of MDX, subject to the exceptions set forth in
Section 1.3. Each party agrees not to disclose or use any of the other party’s
Confidential Information except as expressly permitted in connection with the
exercise of its rights hereunder. Each party shall not disclose the other
party’s Confidential Information to any employee or consultant unless such
employee or consultant is obligated under a confidentiality agreement to
maintain such other party’s Confidential Information in strict confidence, and
not to use such information other than, in accordance with the terms of this
Agreement. Each party agrees to hold the other party’s Confidential Information
in strict confidence and treat it with not less than the same degree of care to
avoid disclosure as such party employs with respect to its own information of
like importance.

 

4.3. Infringement by Third Party. Licensee shall promptly notify MDX and MDX
shall promptly notify Licensee in writing if MDX or Licensee knows or has reason
to believe that the rights of MDX or Licensee relating to the Subject Technology
are being infringed by a third party.

 

ARTICLE 5

Intellectual Property

 

5.1. No Representation or Warranty. EXCEPT AS PROVIDED IN ARTICLE 6, MDX MAKES
NO WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE SUBJECT TECHNOLOGY OR ANY
LICENSED PRODUCTS, INCLUDING WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, PATENTABILITY, PATENT
VALIDITY, NON-INFRINGEMENT, OR WARRANTIES ARISING FROM COURSE OF DEALING OR
USAGE OF TRADE.

 

5.2. Control of Subject Technology.

 

(a) MDX shall have the sole and exclusive right, in MDX’s absolute discretion
and at its sole expense, to prosecute any alleged infringement, misappropriation
or misuse of the Subject Technology: (i) outside the Field of Use, and shall
retain all proceeds from prosecution up to the amount of any expenses of
prosecution and investigation as well as retain all proceeds from prosecution in
excess of expenses of prosecution and investigation, and (ii) in the Field of
Use, and shall retain all proceeds from prosecution up to the amount of any
expenses of prosecution and investigation and shall retain fifty percent
(50%) of all proceeds from such prosecution in excess of expenses of prosecution
and investigation and shall pay the balance to the Licensee. If MDX decides at
any time not to commence or continue to prosecute any alleged infringement,
misappropriation or misuse of the Subject Technology in the Field of Use, it
shall so notify Licensee in writing, and Licensee shall have the right, in its
absolute discretion, to commence or continue such prosecution. If Licensee
chooses to commence or continue such prosecution, Licensee shall fully fund such
prosecution at its sole expense and shall retain all proceeds from prosecution
up to the amount of any expenses of prosecution and investigation as well as
retain one hundred percent (100%) of all proceeds from prosecution in excess of
expenses of prosecution and investigation. At the request of the party
prosecuting a suit, the other party shall cooperate with the party prosecuting
the suit in any such legal action either party may prosecute or defend under
this Section 5.2(a).

 



5 

 

  

5.3. Indemnification.

 

(a) Licensee shall indemnify, defend and hold harmless MDX and MDX’s respective
officers, directors, shareholders, employees and agents (collectively, all such
indemnitees are referred to in this Section 5.3(a) as “MDX Indemnitees”) against
and in respect of any and all claims, demands, losses, obligations, liabilities,
damages (and including without limitation compensatory and punitive damages),
deficiencies, Actions, settlements, judgments, costs and expenses which the MDX
Indemnitees may incur or suffer or with which it may be faced (including
reasonable costs and legal fees incident thereto or in seeking indemnification
therefor) arising out of or based upon (i) any Product Liability Claims
resulting from development, manufacture, use, or sale of any Licensed Product by
Licensee or any sublicensee or third party permitted under Section 2.2, or
(ii) any breach of this Agreement by Licensee.

 

(b) MDX shall indemnify and hold harmless Licensee and its respective officers,
directors, shareholders, employees and agents (collectively, all such
indemnitees are referred to in this Section 5.3(b) as “Licensee Indemnitees”)
against and in respect of any and all demands, losses, obligations, liabilities,
damages (and including without limitation compensatory and punitive damages),
deficiencies, Actions, settlements, judgments, costs and expenses which the
Licensee Indemnitees may incur or suffer or with which it may be faced
(including reasonable costs and legal fees incident thereto or in seeking
indemnification therefor) arising out of or based upon any breach of this
Agreement by MDX.

 

5.4. Limitation on Liability. In no event shall MDX’s liability under this
Agreement exceed the amount actually paid to MDX by Licensee as a licensing fee
regardless of the form or basis of the action or claim, except with respect to
(i) the grant by MDX of any license under the Subject Technology to make, have
made, use or sell MDX Viewer in the Field of Use that are Licensed Products, in
the Territory, to any third party; (ii) the manufacture, use or sale by MDX of
MDX Viewer in the Field of Use that are Licensed Products, in the Territory;
(iii) breach by MDX of its obligations of non-disclosure and non-use under
Section 4.2, or (iv) breach by MDX of its representations and warranties under
Article 6.

 

5.5. Licensee Regulatory Interaction Rights. Notwithstanding Section 5.2 above,
interaction with the regulatory agencies in any country, including, without
limitation the FDA, concerning MDX Viewer or Flat Probe of Licensee in the Field
of Use shall be exclusively conducted by Licensee and Licensee shall be the
official company sponsor. Subject to Section 5.3(a) hereof, Licensee shall have
complete authority to act as Licensee, in its sole discretion, deems appropriate
with respect to any such regulatory matter.

 

5.7. Trademark. Nothing in this Agreement shall be deemed to grant to Licensee
any right to use the trademark “MDX”, the MDX corporate logo, or any other
trademark owned by MDX or its Affiliates.

 



6 

 

 

ARTICLE 6

Representations & Warranties

 

6.1. Organization. Each party represents and warrants to the other party that
such party is a corporation duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its incorporation.

 

6.2. Authorization of Transaction. Each party represents and warrants to the
other party that it has full power and authority (including full corporate power
and authority) to execute and deliver this Agreement and to perform its
obligations hereunder. All necessary corporate proceedings (including any
necessary approval by the board of directors) have been taken by such party to
duly authorize the execution, delivery, and performance of this Agreement by
such party. This Agreement constitutes the valid and legally binding obligation
of such party, enforceable against such party in accordance with its terms and
conditions.

 

6.3. No Conflicts. MDX represents and warrants to Licensee that it has not
entered into any inconsistent prior obligations concerning the Subject
Technology that would prevent Licensee from exercising the rights being licensed
to it hereunder.

 

6.4. No Claims. MDX represents and warrants to it has not received written
notification from a third party that the manufacture, use, importation or sale
of the License Products under the license granted herein under the Subject
Technology will infringe any patents, copyrights, trade secrets or any other
intellectual property rights of any third parties.

 

6.5. Rights to License. MDX represents and warranties that it has all rights
necessary to enter into this Agreement with Licensee, including, without
limitation, all licenses and assignments from Mayevsky of the Subject Technology
required to permit this license to Licensee under this Agreement.

 

ARTICLE 7

Miscellaneous

 

7.1. Assignment. Either party may assign or otherwise transfer its rights and
obligations under this Agreement to any successor in interest (by merger, share
exchange, combination or consolidation of any type, operation of Law, purchase
or otherwise), provided that such assignee or successor agrees to be bound by
the terms hereof, and provided further that in the event of such an assignment
by Licensee, Licensee’s consulting agreement with [*], if any, pursuant to
Section 2.6 and Licensee’s right of notice pursuant to Section 2.7 shall
terminate effective upon such transfer and assignment. Except as set forth
above, Licensee may not assign or otherwise transfer its rights and obligations
under this Agreement and any attempt to so assign or otherwise transfer its
rights and obligations under this Agreement shall represent a breach of the
Agreement.

 

7.2. Entire Agreement. This Agreement, together with the Exhibits hereto, the
Investor Agreement and the Investors’ Rights Agreement, constitutes the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all previous proposals or agreements, oral or written, and all
negotiations, conversations or discussions heretofore had between the parties
related to the subject matter of this Agreement.

 



7 

 

  

7.3. Survival. Articles 4 and 7 and Section 5.3 shall survive termination or
expiration of this Agreement for any reason and continue thereafter in full
force and effect.

 

7.4. Waiver, Discharge, etc. This Agreement may not be released, discharged,
abandoned, changed or modified in any manner, except by an instrument in writing
signed on behalf of each of the parties to this Agreement by their duly
authorized representatives. The failure of either party to enforce at any time
any of the provisions of this Agreement shall in no way be construed to be a
waiver of any such provision, nor in any way to affect the validity of this
Agreement or any part of it or the right of either party after any such failure
to enforce each and every such provision. No waiver of any breach of this
Agreement shall be held to be a waiver of any other or subsequent breach.

 

7.5. Execution in Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each party and delivered to the other party.

 

7.6. Titles and Headings: Construction. The titles and headings to Sections
herein are inserted for the convenience of reference only and are not intended
to be a part of or to affect the meaning or interpretation of this Agreement.
This Agreement shall be construed without regard to any presumption or other
rule requiring construction hereof against the party causing this Agreement to
be drafted.

 

7.7. Benefit. Nothing in this Agreement, expressed or implied, is intended to
confer on any person other than the parties to this Agreement or their
respective permitted successors or assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 

7.8. Notices. All notices or other communications to a party required or
permitted hereunder shall be in writing and shall be delivered personally,
overnight mail or by telecopy (receipt confirmed) to such party (or, in the case
of an entity, to an executive officer of such party) or shall be given by
certified mail, postage prepaid with return receipt requested, addressed as
follows:

 

if to Licensee, to:

 

Bioxytran, Inc.
233 Needham St., Ste 300,
Newton, MA 02464
Att: Ola Soderquist

 

and if to MDX, to:

 

MDX Lifesciences, Inc.
23 Hameshorer St.
Ramat Gan, 5265023, Israel
Avraham Mayevsky





Licensee or MDX may change their respective above-specified recipient and/or
mailing address by notice to the other party given in the manner herein
prescribed. All notices shall be deemed given on the day when actually delivered
as provided above (if delivered personally or by telecopy) or on the day shown
on the return receipt (if delivered by mail).

 



8 

 

  

7.9. Severability. If any provision of this Agreement is held invalid by a court
of competent jurisdiction, the remaining provisions shall nonetheless be
enforceable according to their terms. Further, if any provision is held to be
overbroad as written, such provision shall be deemed amended to narrow its
application to the extent necessary to make the provision enforceable according
to applicable Law and shall be enforced as amended.

 

7.10. Governing Law. This Agreement shall be construed in accordance with
Massachusetts law, excluding its choice of law provisions.

 

[Signature Page Follows]

 



9 

 

 

IN WITNESS WHEREOF, each of the parties has caused this License Agreement to be
executed in the manner appropriate to each, effective as of the date first above
written.

 

  BIOXYTRAN, INC.         By: /s/ David Platt   Name: David Platt   Title: Chief
Executive Officer

 



  MDX LIFESCIENCES, INC.         By: /s/ Avraham Mayevsky   Name: Avraham
Mayevsky   Its: Chief Technology Officer

 



10 

 

 

Exhibit A

 

Subject Technology

 

 

 

APPLICATION INFORMATION

Application Number: unassigned

Application Type: Provisional

Subject Matter: Utility

Title: Tissue Metabolic Score for Patient Monitoring

Attorney Docket Number:: MDX-P01-01

Small Entity: Yes

 



11 

 